                                         Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 1 of 9
JS 44 (Rev 06117)                                                                              CML COVER SHEET
The JS 44 c1vtl cover sheet and the mformatton contamed herem ne1thei replace nor supplement the filing and service ofpleadmgs or other papers as reqwred by law, except as
provided by local rules of court. This form, approved by the Juchc1al Conference of the Uruted States ID September 1974, is required for the use of the Cle!X of Court for the
purpose of IDltiatmg the c1v1l docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF TlllS FORM.)

                                                                                                                                                            DEFENDANTS
1rr&~elfdttnWli~ers' International Union of North                                                                                    al57                 Comcasl Spectacor Arena Sysems, LP
    Industrial Pension Fund of Philadelphia, PA

            (b)     County of Residence of Frrst Listed Plamtlff                                                                                            County of Residence of Frrst Listed Defendant
                                         (EXCEPT IN U.S. PLAINTIFF CA                                                                                                                                 (IN US. PLAINTIFF CASES 0
                                                                                                                                                            NOTh.        IN LAND CONDE~A TION CASES, USE TH
                                                                                                                                                                         THE. TRACT OF LAND INVOLYEO.

            ( C)    Attorneys (Firm Name. Address. and Telephone Numb ~                                                                                     Attorneys (If Known)
    W. Oaniel Feehan, Esquire. O'Brien, Belland 81 u
    1526 Berlin Road, Cherry Hill, NJ 08003
    856-795-2181

 II. BASIS OF JURISDI                                    N (Placean "X"inOneBoxOnly)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "'X" m One Box/or Plaintiff
                                                                                                                                                        (For Diversity Cases Only)                                                                        and One Box for Defendant)
 0 1 U.S. Government                                      Federal Questmn                                                                                                                     PTF        DEF                                                                   l'TF     DEF
                    Plainllff                               (US Government Not a Party)                                                     CillZen of Tins State                             ::J I      0          I     Incorporated or Pnnc1pal Place                        ::J 4   0 4
                                                                                                                                                                                                                            of Business In Tins State

 ::J 2         U .S Government                  CJ 4      Diversity                                                                         CitiZen of Another State                                                      Incorporated and Pnnc1pal Place                               0 5
                  Defendant                                 (lndicate Ottzenship of Parties tn Item Ill)                                                                                                                     of Business In Another State

                                                                                                                                                                                              ::J 3      CJ         3     Foreign Natton                                        ::J 6   ('J   6



t
            ..
    IV NATURE OF SUIT (Place an "X" in One Box Only)
            .·.' .fl!F    4"      ;-:.- "''x.w"' •R'f'S \_            ·~~.tr<:;. '\~,..-         "'~ ~s,~.&" h(t_-;.,,   :;;"'   d    '"~         ..                RE           ,,    .'IF
                                                                                                                                                                                                          ClICkbere tior                 Nature o rs mt Code D escnotions
                                                                                                                                                                                                                                 u-.• "' ~· ,.,.•   ~··   ®fr .,i, OTHKR ST;!\',,. ES         WI

    ::J 110 Insurance                                PERSONAL INJCRY                           PERSONAL INJURY                              ('J 625 Drug Related Seizure                          ::J 422 Appeal 28                use 158                CJ 375 False ClalillS Act
    ('J 12C>Manne                            ('J     310Airplane                           0 365 Personal Injury ·                                        of Property 21   use 881                CJ 423 Withdrawal                                       ::J 376 Qw Tam (31 USC
    CJ 130 Miller Act                        CJ      315 Auplane Product                            Product Liabihty                        CJ 690 Other                                                      28 USC 157                                            3729(a))
    (1 140 Negotiable Instrument                           L1ab1hty                        CJ 36 7 Health Caret                                                                                                                                           Cl 400 State Reapportionment
    CJ 150 Recovery ofOveipayment            0       320 Assault, Libel &                          Phannaceutical                                                                                ;,,,                      ...                  "         ('J 410 Anlltrust
                 & Enforcement of Judgment                 Slander                                 Personal Injury                                                                                CJ 820 Copynghts                                        CJ 4 30 Banks and Bankmg
    :'.:J   151 Medicare Act                 CJ      3 30 Federal Fmployers'                       Product Liability                                                                              0 830Patent                                             ('J 450 Commerce
    CJ      I 52 Recovery of Defaulted                     Liabthty                        CJ 368 Asbestos Personal                                                                               :'.:J 83 5 Patent · Abbreviated                         0 460 Deportallon
                 Smdent Loans                ::J     340Manne                                       Injury Product                                                                                            New Drug Apphcation                         CJ 4 70 Racketeer Influenced and

    ::J
                 (Excludes Veterans)
            15 3 Recovery of Overpayment
                                             CJ      34 5 Martne Product
                                                           Liability
                                                                                                    Liab1hty
                                                                                              PERSONAL PROPERTY                             "     'o/          •a~~R          ·-""    9,;
                                                                                                                                                                                                  ::J 840 Trademark
                                                                                                                                                                                                               ,   ..                               "T :'.:J
                                                                                                                                                                                                                                                                     Corrupt Orgaruzallons
                                                                                                                                                                                                                                                                480 Consumer Credit
                 of Veteran's Benefits       ('J     3 50 Motor VeWcle                     ('J 3 70 Other Fraud                             :'.:J 710 Fair Labor Standards                        :'.:J 861 RIA (1395ft)                                  ::J   490 Cable/Sat TV
    :'.:J   160 Stockholders' Suits          :'.:J   355 Motor Vehlcle                     CJ 371 fruth m Lending                                      Act                                        ::J 862 Black Lung (92 3)                               ::J   8 50 Secunlles/Commodilles/
    ::J     J90 Other Contract                            Product Liability                CJ 380 Other Personal                            :'.:J 720 Labor/Management                            ('J 863 DIWC/DIWW (405(g))                                         Exchange
    CJ      195 Contract Product L1abil1ty   CJ      360 Other Pernonal                             Property Damage                                   Relallons                                   ::J 864 SSID Title XVI                                  CJ    890 Other Statutory Acttons
    :'.:J   196 Francluse                                 Injury                           0 385 Property Damage                            ::J 740 Railway Labor Act                             ('J 865 RSI (405(g))                                    CJ    891 Agncultural Acts
                                             ::J                                                    Product Liability                ,.                                                                                                                   0

                                                                                                                                                        r
                                                     362 Personal lnjury ·                                                                 1\51 family and Medical                                                                                              89 3 Envrronmental Matters
                                                          Medical Malpracllce                                                                          Leave Act                                                                                          ::J   895 Freedom of Infonnallon
l"'     A,_,, 'REAL BROP.ERTV"           ~   _,,... "''-L RIGHifS '' ""' 'PRISONER PETITION                                               ' ::J 7 Other Labor L1ttgallon                              ... ¥.:I)ED '"' T• u-UITS'                                     Act
    ::J 210 Land Condemnation                 CJ 440 Other Cl\·tl Rights     Habeas Corpus.                                                 ~ 7' I Employee Rellrement                            ::J 870 I axes (t; S. Plamllff                          1     896 Atb1trallon
    ::J 220 Foreclosure                       ::J 441 Voling             ::J 46 3 Ahen Detamee                                                        Income Secunty Act                                  or Defendant)                                   ::J   899 Adnumstrattve Procedure
                                                                         ::J 510 Motions to Vacate                                                                                                ::J 871 IRS Thm!Party

                                                                                                                                            J
    ('J 230 Rent Lease & Ejecttnent           ('J 442 Employment                                                                                                                                                                                                     Act/Review or Appeal of
    :'.:J 240 Torts to Land                   CJ 443 Housmgl                      Sentence                                                                                                                26 USC 7609                                                Agency Dec1s10n
    ::J 245 fort Product Liab1hty                     Accommodal!ons     ::J 530 General                                             \                                                                                                                    ::J   950 Consllmttonahty of
    ::J 290 All Other Real Property          CJ 445 Amer w/D1sab1hlles · Cl 5 35 Death Penalty                                              i,            IMMIGRATION                                                                                                State Starutes
                                                         Employment                           Otlter:                                       ::J 462 Naturahzatton Apphcatmn
                                             ::J 446 Amer w/D1sabihlles . CJ 540 Mandamus & Other                                               ::J 465 Other lmnngration
                                                     Other                ::J 550 Civil Rights                                                            Acttons
                                             ::J 448 Education            ::J 555 Prison Cond!llon
                                                                          ::J 560 Civtl Detainee ·
                                                                                                  Condtttons of
(\                                                                                                Confinement
-.
    V. 'ORIGIN (Place an "X"'in One Box Only)
 ):!( 1 I          Ongmal         ::J2   Removed from                   :'.J 3             Remanded from                         :::J 4         Remstated or             Cl 5 Transferred from                            ::J 6        Mult1d1stnct                   Cl 8 Mult1d1stnct
                   Proceedmg             State Court                                       Appellate Court                                      Reopened                      Another DISlnct                                          L1t1gat10n •                         L1t1gat1on -
                                                                                                                                     (specify)                                                                                         Transfer                             Drrecthle
                                                      Cite the lJ .S C1vd Statute under wluch you are filmg (Do not cite jurislliction11l statutes unless diversity)~
                                                       29 USC S502(a) of the Emolovee Retirement Income Securitv Act of 1974
    VI. CAUSE OF ACTION                               Bnef descnpt10n of cause
                                                       This 1s an attempt for plaintiffs to recover overpayment of pension benefits.
    VII. REQUESTED IN     :."1 CHECK IF THIS IS A CLASS ACTION                                                                                     DEMANDS                                                              CHECK YES only 1f demanded m complamt
         COMPLAINT:             UNDER RL'LE 23, FR Cv P                                                                                                                                                                 JURY DEMAND:                        •     CJ Yes        ONo

    VIII. RELATED CASE(S)
          IF ANY
                              (See instructions)
                                                 Jt:DGE                                                                                                                                                 DOCKET NUMBER
                                                                                                                                                                                                                                                                ffEB 11 2019
    DATE                                                                                      SIGNA TlJRE OF A ITORNE
                                                                                             W. Daniel Feehan
    FOR OFFICE CSE ONLY

            RECEIPT#                     AMOUNT                                                   APPL YING IFP                                                             JL'DGE                                                      MAG JL'DGE
                              Case 2:19-cv-00599-GAM    Document 1 Filed 02/11/19 Page 2 of 9
                                                UNITED STATES DISTRICT COURT
                                                        FOR THE EASTER."'! DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                                                                                                                                                19                599
                      (to be used by counsel or prose platnttjf to tndtcate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                          500-506 N. 6th Street, Philadelphia, PA 19123
Address ofDefendan-t:            -3-,-()_L-_-_S-__._-L3~£-0-A d-8 'f, ·..(J.#,jy;. · / 4-__1-_q-1-ff'_ _ __
Place of Accident, Incident or Transaction: N/A - This is a claim by an ERISA benefit fund for Defendant's failure pay pension benefits



RELATED CASE, IF ANY:

Case Number:                                                      Judge: _ _ _ _ _ _ _ _ __                                   Date Termmated:

Civil cases are deemed related when Yes 1s answered to any of the followmg questions:

 1.       ls this case related to property mcluded m an earlier numbered smt pendmg or w1thm one year                            YesD                  No[{]
          previously termmated action m this court?

2.        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                         YesD                  No[{]
          pending or withm one year previously tennmated action m this court?

 3.       Does this case mvolve the validity or mfnngement of a patent already m smt or any earlier                              YesO                  No[{]
          numbered case pendmg or withm one year previously termmated action of this court?

4.        ls this case a second or successive habeas corpus, soc          ecunty appeal, or pro se c1vI1 nghts                   YesD                  No[{]
          case filed by the same mchvidual?

 I certify that, to my knowledge, the w1thm case                                             any case now pendmg or w1thm one year previously termmated action m

:::urt         except as n;ted   rt-71 q                                                                                                         311659
                      ~/             I                                                                                                      Attorney ID # (if appltcable)


 CIVIL: (Place a-./ in one category only)

A.             Federal Question C11ses:                                                      B.    Diversity Jurisdiction C11ses:

D         i.  Indenm1ty Contract, Manne Contract, and All Other Contracts                    D     i.    Insurance Contract and Other Contracts
D         2.  FELA                                                                           D     2.    Airplane Personal Injury
D         3.  Jones Act-Personal Injury                                                      D     3.    Assault, Defamation
D         4. Antitrust                                                                       D     4.    Marme Personal Injury
                                                                                             D
B
D
          5. Patent
          6. Labor-Management Relations
          7. C1vI1 Rights
                                                                                             D
                                                                                             D
                                                                                                   5.
                                                                                                   6.
                                                                                                   7.
                                                                                                         Motor Vehicle Personal Injury
                                                                                                         Other Personal Injury (Please specify)
                                                                                                         Products Liability
                                                                                             D s
D ~:
              Habeas Corpus                                                                              Products Liability - Asbestos
              Secuntles Act(s) Cases                                                         D 9.        All other Diversity Cases
          10. Social Secunty Review Cases                                                                (Please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ __
          11. All other Federal Question Cases
              (Please specify) _ _             ERISA

\.    /

                                                                            ARBITRATION CERTIFICATION
                                                    ([he effect of thzs certification 1s to remove the case from elzgzb1!1ty for arbttratzon)

 I,   __       --- -          - - - - - - - - - ' c o u n s e l of record or prose plamtrff, do hereby certify


      D        Pursuant to Local Civil Rule 51.2, § 1(c) (2), that to the best of my knowledge and belief, the damages recoverable m this clVll action case
               exceed the sum of $150,000.00 exclusive of mterest and costs:


      D        Rehef other than monerary damages 1s sought.

                                                                                                                                                 :FEB ; 1 2019
                                                                                                                                                          s   _ _ _ __
 DATE - - - - - - - -                                          ---------------------
                                                                   Attorney-at-Law I Pro Se Plaintiff
                                                                                                                                --------·
                                                                                                                                            Attorney ID # (zj applicable)

 NOTE A tnal de novo will be a tnal by Jury only if there has been comphance with FR C P 38

 Civ 609 (5/2018)
              Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 3 of 9


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM
  Trustees of the Laborers' International    1
                                                                              CIVIL ACTION
  Union of North America Local 57 Industrial:
  Pension Fund of Philadelphia, PA          j
                    v.
  Comcast S.pe~tacor Arena Systems, L.P.                                      NO.
                                                                                    19            599
                                                                                                             .,.--+ ...
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241through§2255.                                 ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

( d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                           ( )

( e) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.




Date                                                                      Attorney for

£0~l- 19S-d!J?; --"'-cf._s;-=-l_-~~-----                            dfee h/J/1/'<! Ob/Jh!.IJ w, %
Telephone                             FAX Number                          E-Mail Address


(Civ. 660) 10/02




                                                          .
                                                          FEB 11 2019"
                  Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 4 of 9

                          O'BRIEN, BELLAND               & BUSHINSKY, LLC
                                          ATroRi"'EYS         Ar LAW
ROBERT F. O'BRIEN (NJ, PA & DC)
MARKE. BELLA."ID (NJ & PA)                     1526 BFRIJ1'   ROAD                           Or COUNSEL
STEVEN J. BUSHINSKY (NJ, NY & PA)        CHERRY Hill, NFW JERSEY     08003          CARLJ. MINSTER III (PA, NJ)
THOMAS F. KARPOUSIS(NJ)                                                            DAVIDJ.J. FACCIOLO (DE, PA)
KEVIN D. JARVIS (NJ &NY)                         (856) 795-2181                   DAVID R. THIERMA.~· (NJ, PA & FL)
TIMOTHY P. HAGGERTY (NJ)                         (888) 609-8300                        *MASTERS OF LAW IN TAXATION

                                               FAX (856) 795-2182
DAVIDF. WATKINS,JR.(NJ&PA)
                                          lNTERNET WWW OBBBLAW COM
A."ITHONY W. DESTEFA.~S (NJ)                                                     JOAN FREEDMAN MEYER (NJ & PA)
                                          E-MAIL. OBBB@OBBBLAW.COM
ELIZABETH I. DEEGAN (NJ & PA)                                                                  1931-2011
MICHAEL J. DELTERGO (NJ, PA, MA & DC)              ~21
MATTHEW L. RAzzANO (NJ&P A)                                                       EMAIL:   DFEEHA.~@OBBBLAW.COM
W. DANIEL FEEHAN (NJ & PA)
MATTHEW B. MADSEN (NJ)
DAVID H. LIPOW (NJ, PA)

                                                                                                File No.: 101158.32
                                            February 8, 2019

   Clerk, U.S. District Court                                                                      599l
   James A. Byrne U.S. Courthouse
   Eastern District of Pennsylvania
   601 Market Street, Room 2609
   Philadelphia, PA 19106-1 797

            RE:      Trustees of the Laborers' International Union of North America Local 57
                     Industrial Pension fund of Philadelphia, PA v. Comcast Spectacor Arena
                     Systems, L.P.

   Dear Clerk:

            Enclosed please find an Original and one ( 1) copy of the following documents:

            [x]      Complaint (0 +l);

                                                                                 WL§©C§Uo/!~~
            [x]      Case Management Track Designation Form (0 + 1)
            [x]      Civil Cover Sheet (0 + l);                              ;
            [x]      Designation Form (0 +2);
            [x]      Disclosure Statement (0 +1);                                     FEB 1 1 2019
            [x]      Summons (0 + 1)
                                                                                  -                                  ;;::J
            [x]      Computer Disc ( 1)
            [x]      Check in the amount of$400.00; and             -
            [x]      Self addressed stamped envelope.

           Kindly file the above documents and forward a filed copy to my attention in the envelope
    provided for your convenience.

            Thank you.




                                                                                                 . . FEB 11 20lS"
    Enclosure
                Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 5 of 9


uo10
 \   O'BRIEN, BELLAND & BUSHINSKY, LLC
     1526 Berlin Road
     Cherry Hill, New Jersey 08003
     (856) 795-2181
     By:    Steven J. Bushin,sky, Esquire
            W. Daniel Feehan, Esquire                                            Ff.:~. ~   ;)
            Attorneys for Plaintiffs                                               • --     .

                                UNITED ST ATES DISTRICT COURT                   FEB l 17.1;9
                     FOR THE EASTERN DISTRICT OF PENNSYL                  V~i~~'
       TRUSTEES OF THE LABORERS'
       INTERNATIONAL UNION OF
       NORTH AMERICA LOCAL 57                        : Civil Action No:
       INDUSTRIAL PENSION FUND OF
       PHILADELPHIA, PA
       500-506 N. 6th Street
       Philadelphia, PA 19123                                       COMPLAINT

                                         Plaintiffs, ~
                           v.

       COMCAST SPECTACOR ARENA
       SYSTEMS, L.P.
       3601 South Broad Street
       Philadelphia, PA 19148
                               Defendant.!


                                  JURISDICTION AND VESUE

           1.      The jurisdiction of this Court is invoked pursuant to Section 502 and 515 of the

     Employee Retirement Income Security Act of 1974 ("ERISA"), 29U.S.C.§1132and§1145

     respectively, and Section 301 of the Labor Management Relations Act ("LMRA"), 29 U.S.C.

     §185, and the common law ofERISA.

           2.      This Court is one of proper venue pursuant to Section 502(e )(2) of ERISA,

     29 U.S.C. § l 132(e)(2) because the Plaintiff Fund is administered in Philadelphi ,
             Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 6 of 9




Pennsylvania and Defendant maintained and/or maintains a principal place of business in

the State of Pennsylvania.

       3.        A copy of this Complaint is being served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C.

§ l 132(h).

                                           PARTIES

        4.       Plaintiffs, Trustees of the Laborers' International Union of North America

Local 57 Industrial Pension Fund of Philadelphia, PA ("Fund"), is a Fund established and

maintained pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5) and are

employee benefit plans established and maintained pursuant to Section 3(1)(2) and (3) of

ERISA, 29 U.S.C. §1002(1), (2) and (3), for the purpose of providing benefits to eligible

participants. The Funds qualify to commence this action under Section 502(d)(l) of

ERISA, 29U.S.C.§l132(d)(l).

        5.       The Fund is authorized to sue in their own name pursuant to Section 502(d)(l)

ofERISA, 29 U.S.C. §l 132(d)(l).

        6.       The Trustees of the Fund are fiduciaries within the meaning of Section 3(21)

ofERISA, 29 U.S.C. §1002(2l)(A).

        7.       The Fund maintains their principal place of business located at 500-506 N. 6th

Street, Philadelphia, PA 19123.

        8.       The Fund brings this action on behalf of their Trustees, committee members,

participants and beneficiaries pursuant to Section 502 of ERISA, 29 U.S.C. § 1132, and
                                                2
            Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 7 of 9




Section 301ofLMRA,29 U.S.C. §185.

       9.       Defendant, Comcast Spectacor Arena Systems, L.P. ("Comcast"), is referred

to as "Defendant" or "employer" or "party in interest" as defined in Sections 3(5) and 3(14)

of ERISA, 29 U.S.C. §1002(5) and (14) respectively, and was and/or is an employer in an

industry affecting commerce within the meaning of Section 301ofLMRA,29 U.S.C. §185.

       10.      Upon information and belief, Comcast's principal place ofbusiness was and/or

is located at 3601 South Broad Street, Philadelphia, Pennsylvania 19148.

       11.      Comcast conducted and/or conducts business in the State of Pennsylvania.

                                           COUNT ONE

       12.      The Fund incorporates the allegations in Paragraphs 1 through 11 of this

Complaint as if set forth herein in their entirety.

       13.      At all times relevant hereto, Defendant Comcast was party to and/or agreed to

abide by the terms and conditions of a Collective Bargaining Agreement ("CBA") with the

Laborer's Local 57 ("the Union") or one or more local labor unions or district councils

affiliated with the Union.

        14.     By virtue of the CBA, Defendant Comcast agreed to abide by the terms of the

Agreement and Declaration of Trust which govern the Fund ("Trust Agreement"). The Trust

Agreement sets forth the rules and regulations with respect to participation in and

administration of the Funds. In particular, the Trust Agreement, in accordance with federal

law and administrative regulations, requires that fringe benefit contributions be made for

eligible participants on a timely basis.
                                                 3
           Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 8 of 9




       15.    Defendant has failed to remit or has only remitted a portion of the required

contributions owed to the Fund for the benefits of its employees including but not limited to,

the period of January 1, 2014 through December 31, 2016.

       16.    Payment of the delinquent contributions and penalties assessed against

Comcast has been demanded by the Fund, but Comcast has refused to submit the required

payment.

       17.    Such delinquencies, if not paid in full immediately, constitute prohibited

transactions under 29 U.S.C. § l 106(a)(l )(B).

       18.    Comcast's failure to remit timely fringe benefit contributions has resulted in a

violation of29 U.S.C. §1145.

       19.    This action is brought by the fiduciaries of the Fund pursuant to Section

502(g)(2), 29 U.S.C. §l 132(g)(2), and Section 515 of ERISA, 29 U.S.C. §1145, pursuant to

which this Court is directed to award all unpaid contributions, interest, liquidated damages up

to or exceeding twenty percent (20%), reasonable attorney's fees, court costs, and any other

fees or relief which the Court deems appropriate.

       WHEREFORE, the Funds respectfully request the following relief:

               (A)    Order Defendant Comcast to pay all contributions due and owing to

the Funds;

              (B)     Order Defendant Comcast to pay interest on the delinquent

contributions as provided by 29 U .S.C. § l l 32(g);



                                                  4
         Case 2:19-cv-00599-GAM Document 1 Filed 02/11/19 Page 9 of 9



              (C)     Order Defendant Comcast to pay liquidated damages as provided by

29 u.s.c. §1132(g);

              (D)     Order Defendant Comcast to specifically perform all obligations to

the Funds under the CBA;

              (E)     Order Defendant Comcast to pay the Funds' reasonable attorney's

fees incurred in the prosecution of this action as provided by 29 U.S.C. §1132(g); and

              (F)     Order any such other and further relief as this Court may deem

equitable, just and appropriate.



                                   Respectfully submitted,

                                   O'BRIEN, BELLAND & BUSHINSKY, LLC
                                   Attorne   'S   or Pl intifft




                      <j_
Dated: _&...__._b_,___/f




                                                  5
